Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12, 14, 16-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20150210588) and further in view Miika Äppelqvist Curved glass, an obstacle or opportunity in glass architecture (2015) referred to as Äppelqvist herein after and Datsiou K. C. (2017) Design and Performance of Cold Bent Glass referred to as Datsiou herein after
Regarding claims 1 and 14, Chang discloses minimizing thickness of the glass at the area of bending to reduce bending stress while maintaining puncture resistance of the thicker portion of the glass [0084] Fig 3-3B.
Chang discloses bending the glass, as indicated above, however fails to indicate cold bending as required by claim 1.
Äppelqvist states cold bending occurs at ambient temperature (the factory’s natural temperature) by putting the glass into a frame and bending to the desired frame shape, thus corresponding to restraining one of the opposing surfaces.
It would be obvious to one of ordinary skill in the art to use the method of Äppelqvist of cold bending to bend the glass of Chang as motivated by the cost-effective and energy efficiency of cold bending (as evidenced by Datsiou vi and page 18-19).  It is the opinion of the Examiner that “cold-bending” factory temperature is the ambient temperature with no additional heating thus ambient temperature would be below 200 degrees Celsius. Yielding the product of claim 14.
Regarding claim 2, the cold bending occurs within the frame thus restraining the cold bent glass sheet are accomplished sequentially or simultaneously because the frame accomplishes the cold bending force.
Regarding claims 3-5 and 16-18, Chang disclose at least one of the first and second major surfaces of the flat glass sheet is unstrengthened or may be strengthened through ion exchange (portion as discussed above Chang  [0085]) and Chang does not require annealing thus at least one of the first and second major surfaces of the flat glass sheet is unstrengthened, annealed or heat strengthened.
Regarding claim 6, Chang discloses removing thickness, as discussed above, from a glass sheet having a uniform thickness (See Fig 3-4B, at least [0088]), via etching [0082], [0089] the flat glass sheet has a plurality of regions having the second thickness.  Both Chang and Äppelqvist indicate thinner glass can allow a higher bending radius thus one of ordinary skill in the art would be motivated to alter the thickness of the glass to achieve the desired bending stress as required by the desired shape. 
Regarding claims 7-8 and 19-20, Chang depicts a single bend region in Fig 3-4 or any suitable number / or practical number of bends may be present [0147]. and Äppelqvist discusses cold bending or a twisted shape thus meeting the claim limitation of claim 7 of a plurality of bend regions.
Regarding claims 9 and 21, Chang discloses the first thickness is in a range greater than or equal to 125 microns [0086] and glass layer 50e from 20-125 microns [0086] thus the second thickness is in a range from about 16-100%, which falls within 10 % to 90% of the first thickness. Chang discloses a first thickness of greater than or equal to 125 microns, thus from about 500 micrometers to about 2 mm.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness being motivated to obtain the desired bending stress, stress intensity, while maintaining as much puncture resistance for the majority of the glass (Chang [0084]).
Regarding claim 12 and 24-25,  Chang discloses such glass may be disposed on a touch screen [0004] or include displays [0005], [0007], [0056], thus disposing the contoured glass article over a display or touch panel, wherein the display or touch panel is positioned behind the at least one region having the first thickness, or attaching a display or touch panel to the at least one region having the first thickness.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741